Exhibit 99.1 Orchid Island Capital, Inc. Announces the Declaration of the Monthly Dividend for April 2013 and Portfolio Summary as of March 31, 2013 New York, April 11, 2013 Orchid Island Capital,Inc. (NYSE MKT: ORC) announced that on April 10, 2013, the Board of Directors declared a monthly cash dividend for the month of April 2013.The dividend of $0.135 per share will be paid April 30, 2013, to holders of record on April 25, 2013, with an ex-dividend date of April 23, 2013. The company intends to make regular monthly cash distributions to its stockholders. In order to qualify as a real estate investment trust (“REIT”) the company must distribute annually to its stockholders an amount at least equal to 90% of its REIT taxable income, determined without regard to the deduction for dividends paid and excluding any net capital gain.The company will be subject to income tax on taxable income that is not distributed and to an excise tax to the extent that certain percentages of its taxable income is not distributed by specified dates. The company has not established a minimum distribution payment level and is not assured of its ability to make distributions to stockholders in the future. Details of the MBS Portfolio Performance On February 28, 2013, the Company announced it had fully deployed the proceeds from its recently completed initial public offering.Details of the MBS portfolio as of March 31, 2013 are presented below.These figures are preliminary and subject to change and, with respect to figures that will appear in the Company’s financial statements and associated footnotes, are subject toreview by the Company’s independent registered public accounting firm. · MBS Portfolio Characteristics · MBS Assets by Agency. · Investment Company Act of 1940 Whole Pool Test Results · Repurchase agreement exposure by counter-party · MBS Risk Measures About Orchid Island Capital, Inc. Orchid Island Capital, Inc. is a specialty finance company that invests in Agency RMBS that are either traditional pass-through Agency RMBS or structured Agency RMBS. Orchid Island Capital, Inc. intends to elect to be taxed as a real estate investment trust for federal income tax purposes. Forward Looking Statements This press release contains forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and other federal securities laws.These forward looking statements are based upon Orchid Island Capital, Inc.’s present expectations, but these statements are not guaranteed to occur.Investors should not place undue reliance upon forward looking statements.For further discussion of the factors that could affect outcomes, please refer to the “Risk Factors” section of the Company’s Form 10-K for the year ended December 31, 2012. MBS Valuation Characteristics (in thousands of $s) Asset Category Current Face Fair Value Current Price Percentage of Portfolio Weighted Average Coupon Realized Feb 2013 CPR (Reported in March) As of March 31, 2013 Adjustable Rate MBS % % % 7-1 Hybrid Rate MBS % % % 10-1 Hybrid Rate MBS % % % Total Hybrid Adjustable Rate MBS % % % 10 Year Fixed Rate MBS % % % 15 Year Fixed Rate MBS % % % 20 Year Fixed Rate MBS % % % 30 Year Fixed Rate MBS % % % Total Fixed Rate MBS % % % Total Mortgage-backed Pass-through MBS % % % Interest-Only Securities % % % Inverse Interest-Only Securities % % % Structured MBS % % % Total Mortgage Assets % % % MBS Assets by Agency Investment Company Act of 1940 (Whole Pool) Test (in thousands of $s) As of March 31, 2013 Fair Value Percentage of Portfolio As of March 31, 2013 Fair Value Percentage of Portfolio Fannie Mae % Freddie Mac % Whole Pool Assets % Ginnie Mae % Non Whole Pool Assets % Total Portfolio % Total Portfolio % Repurchase Agreement Exposure By Counterparty (in thousands of $s) As of March 31, 2013 Total Borrowings % Of Total Debt Weighted Average Maturity in Days Longest Maturity Cantor Fitzgerald & Co % 8 4/19/2013 Citigroup Global Markets Inc % 21 4/25/2013 CRT Capital Group, LLC % 5 4/26/2013 KGS-Alpha Capital Markets, L.P % 4 4/1/2013 Mizuho Securities USA, Inc % 7 4/4/2013 Pierpont Securities, LLC % 85 6/21/2013 The PrinceRidge Group, LLC % 26 4/25/2013 South Street Securities, LLC % 9 4/19/2013 Suntrust Robinson Humphry, Inc % 22 4/19/2013 Total Borrowings % 20 6/21/2013 MBS Risk Measures (in thousands of $s) Asset Category Fair Value Weighted Average Months To Next Coupon Reset (if applicable) Weighted Average Lifetime Cap (if applicable) Weighted Average Periodic Cap Per Year (if applicable) Modeled Interest Rate Sensitivity -50 BPS* Modeled Interest Rate Sensitivity +50 BPS* As of March 31, 2013 Adjustable Rate MBS 2 % % 79 -87 Total Hybrid Adjustable Rate MBS % % -2,308 Total Fixed Rate MBS n/a n/a n/a -6,220 Total Mortgage-backed Pass-through MBS n/a n/a n/a -8,614 Interest-Only Securities n/a n/a n/a -2,374 Inverse Interest-Only Securities 1 % n/a -189 Structured MBS n/a n/a n/a -2,564 Total Mortgage Assets n/a n/a n/a -5,886 (in thousands) Notional Balance Hedge Period End Date Funding Hedge Mar-18 -4,199 Grand Total 51 * Modeled results from Citigroup Global Markets, Inc. Yield Book.Interest rate shocks assume instantaneous parallel shifts and horizon prices are calculated assuming constant LIBOR OAS. * These results are for illustrative purposes only and actual results may differ materially. Contact: Orchid Island Capital, Inc. Robert E. Cauley 3305 Flamingo Drive, Vero Beach, Florida 32963 Telephone: (772) 231-1400
